DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored information are matched, and give the user at least one of rightsto lock or unlock the door 150 and a trunk of the vehicle 100 and turn on or off the ignition of the vehicle 100”, as recited in ¶ 0061.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "control a power supply of the vehicle to be ON when a predetermined authentication process through a predetermined communication with another device other than the sensor is successful, the predetermined authentication process being different from the fingerprint authentication process, and suppress the detection process that detects the fingerprint in response to the power supply of the vehicle being ON and the predetermined authentication process being successful", in combination with the other recited claim features.

Regarding claims 2-8:
	Claims 2-8 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 9:
	The prior art, [Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored information are matched, and give the user at least one of rightsto lock or unlock the door 150 and a trunk of the vehicle 100 and turn on or off the ignition of the vehicle 100”, as recited in ¶ 0061.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "controlling, by a controller of the vehicle, a power supply of the vehicle to be ON when a predetermined authentication process through a predetermined communication with another device other than the sensor is successful, the predetermined authentication process being different from the fingerprint authentication process; and suppressing, by the controller, the detection process that detects the fingerprint in response to the power supply of the vehicle being ON and the predetermined authentication process being successful", in combination with the other recited claim features.

Regarding claims 10-15:
	Claims 10-15 depend on claim 9 and are found allowable for at least the same reason as discussed above.

Regarding claim 16:
	The prior art, [Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored information are matched, and give the user at least one of rightsto lock or unlock the door 150 and a trunk of the vehicle 100 and turn on or off the ignition of the vehicle 100”, as recited in ¶ 0061.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "control a power supply of the vehicle to be ON when a predetermined authentication process through a predetermined communication with another device other than the sensor is successful, the predetermined authentication process being different from the fingerprint authentication process; and suppress the detection process that detects the fingerprint in response to the power supply of the vehicle being ON and the predetermined authentication process being successful", in combination with the other recited claim features.

Regarding claims 17-20:
	Claims 17-20 depend on claim 16 and are found allowable for at least the same reason as discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Lee; Jihye et al., US 20200062218 A1], discloses:
“Specifically, the controller 140 may compare biometric information of a user acquired by the biometric information detector 130 with the biometric information stored in the storage 120, authenticate the user who performs fingerprint authentication when the detected information and the stored information are matched, and give the user at least one of rightsto lock or unlock the door 150 and a trunk of the vehicle 100 and turn on or off the ignition of the vehicle 100”, as recited in ¶ 0061.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623